DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 – 9 and 15 - 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Pang (US 2015/0271517) in view of Zhu (US 10,390,034), teaches a method of encoding an image, the image comprising a plurality of Coding Tree blocks made of blocks of pixels, each block of pixels being encoded according to a mode out of a plurality of modes, one such mode being a mode in which the block is encoded based on a predictor block being a block of the image.  However, the closest prior art does not explicitly teach the method comprising: obtaining a predictor block for said one mode from a restricted area constituted by any reconstructed blocks of the current Coding Tree block and Coding Tree blocks having coordinates (X,Y) where:
  
    PNG
    media_image1.png
    20
    327
    media_image1.png
    Greyscale
 
where x represents the horizontal coordinate, y represents the vertical coordinate, an origin being in the top left corner of the image, and (X,Y) are the coordinates of the current Coding Tree block, Coding Tree blocks having coordinates (X,Y) not satisfying  
    PNG
    media_image2.png
    21
    340
    media_image2.png
    Greyscale
 
being outside said restricted area; and encoding said image using the obtained predictor block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487